FILED
                            NOT FOR PUBLICATION                               MAY 18 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10258

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00257-SRB

 v.
                                                 MEMORANDUM*
DANIEL SOTO SICAIROS, a.k.a. Daniel
S. Soto, a.k.a. Daniel Soto-Cicairos, a.k.a.
Daniel Soto-Sicairos,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Daniel Soto Sicairos appeals from the district court’s judgment and

challenges the 46-month sentence imposed on remand following his guilty-plea

conviction for reentry of a removed alien, in violation of 8 U.S.C. § 1326.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Soto Sicairos’s counsel has

filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Soto Sicairos the opportunity to

file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                     14-10258